﻿In addressing this international gathering, I hove the honour to convey to the Assembly a message of fraternity and best wishes for every success from Major Pierre Buyoya, Chairman of the Military Committee for National Redemption and President of the Republic of Burundi, on the occasion of this forty-third session.
I am also pleased to express on behalf of my Government warn and heartfelt congratulations to Nr. Dante Caputo, foreign Minister of Argentina, and the other officers of the Assembly on their election to guide our work and the unanimous expression of confidence it represents.
We pay tribute to the President as not only an eminent, skilful diplomat, very familiar with the many difficult concerns of the international community, but a fervent defender of solidarity and co-operation between peoples in a spirit of dignity and sovereign equality. My delegation is determined to give him every assistance so that his noble task may be successfully accomplished. 
We join previous speakers in expressing our deep gratitude to Mr. Peter Florin, who conducted the Assembly's varied work competently and effectively as President of the forty-second session, with a devotion that redounded to the honour of the United Nations and his country, the German Democratic Republic.
We also pay tribute to Mr. Javier Perez de Cuellar, the Secretary-General, for his constant, tireless efforts in the service of the international community and for the outstanding successes he has scored - to his own credit and that of our Organization - during the past year. Before stating my country's position on some of the items before this Assembly, I wish briefly to describe the situation that has prevailed in Burundi since the establishment on 3 September 1987 of our Third Republic. I should like first of all to provide some information about the painful events that have ravaged two communes in the north of Burundi and that very nearly destroyed the stability of my country's social fabric.
The international community heard of the grin events that shook Burundi in extremely far-fetched versions in that segment of the press that delights in the sensational; in most cases these accounts were in line with the version of the perpetrators of these crimes. I wish therefore to ahead some light on the events so members may have as dear a picture as possible and so the international community nay finally learn of the guilty d is in for nation put before it.
It began in the province of Managara in Hgozi province, where the downtrodden populace rose up armed with spears and machetes to defend themselves against a non-existent enemy·, they refused to withdraw, claiming that they were in danger of being killed. For several months the provincial authorities had noted the spread of seditious writings and cassette recordings stirring up racial hatred. These were being constantly distributed by small groups of Burundian refugees who entered the country from abroad. This subversive literature made these peaceable peasants believe in an imminent massacre, and tried to make them take pre-emptive action to forestall the imaginary enemy.
It has now been established that these disturbed activists were seeking to sow confusion, evade governmental vigilance and cause a war with ethnic overtones in order to spread desolation throughout the entire country.
When the authorities learned of the explosive situation and of these criminal plans, they tried first to understand the reasons behind them and then to calm the population by showing clearly that there was no civil war and that the country was calm. The people quickly realized that they had been manipulated. They re-opened roads they had cut off as a preventive measure, and returned to their homes in peace.
All this took place very peacefully. In its spirit of tolerance the Government did not attempt to punish the perpetrators of the disturbance. It was believed that the misfits would see reason because the twisted ideas they were spreading would be quickly discredited through dialogue and persuasion. Unfortunately, just as the Government had begun to congratulate itself on the return to normalcy, violence erupted on 14 August 1988 in the neighbouring commune of Ntega in the adjacent province of Kirundo.
This time, learning from their failure due to the peasants’ refusal to believe lies, the organizers themselves took action and began the massacre. We know what happened then.
Heavily drugged and armed with machetes, spears and clubs, they began a real blood-bath, killing men, women, children and old people alike. They put a radical stamp on their crimes by burning houses and crops and slaughtering livestock.
Initially, the perpetrators of these horrors selectively attacked members of the Tutsi group and their property. They then executed those of their own ethnic group who refused to join in the massacre.
Not satisfied with their crimes in the Ntego commune, the hordes of murderers extended the horror and killing to the neighbouring commune of Marangara. There too the r Λ el a overcame the resistance organized spontaneously by the local people of all ethnic groups, and committed more of the same atrocities, destroying all human life in their path and setting fire to houses, coffee and banana plantations and forests. 
Given this unprecedented violence and the large loss of life, the Government was compelled to send in the army to halt the massacres and protect the people. The armed forces restored order in three days and with the greatest discipline.
I take this opportunity to deny accusations made in certain press circles concerning the role of the Burundi army and to reaffirm that as of 20 August 1988 the situation was under control in the two affected communes and peace reigned throughout the rest of Burundi.
Despite the army's effectiveness in halting the killing, Burundi cannot but lament the large human and material losses. During this period 5,000 lives were lost and material damage is estimated at 320 million. Few of the wounded survived the massacre, while large numbers of people fled to Rwanda and neighbouring Burundian communes, leaving behind them poverty and desolation in a region that had once been the wealthiest and most active in the country.
Those are the grim facts that have plunged Burundi into sorrow.
From the outset, the Government has pursued a policy of openness with respect to these facts. It regularly kept informed representatives of countries and international bodies residing at Bujunburaţ it invited a delegation from the Office of the United Nations High Commissioner for Refugees (UNHCR), foreign diplomats and journalists to visit the troubled areas those who wanted to learn the facts in situ were authorized to do so. The Secretary-General of the Organization of African Unity (OAU) was invited to carry out a fact-finding mission in Burundi, and a World Bank mission visited the country. Similarly, the Secretary-General of the United Nations may at any time send a fact-finding mission to Burundi if he thinks it necessary.
To deal with the Ncega and Marangars tragedy, there was a great spontaneous urge of national solidarity, which enabled the Government to provide first aid to the victims of the disaster. On behalf of the Government and people of Burundi I should like to take this opportunity to thank the friendly countries and organizations that have so generously given emergency assistance and to reiterate our request to the international community for humanitarian aid.
Apart from the material losses and loss of life, the events in Ntega and Marangara have once again threatened to destroy the solid social tissue that had always characterized our society. The existence of ethnic antagonism in Burundi is a recent phenomenon. It has been caused by social and political rivalries between the Hutu and Tutsi elite who divided power after independence in 1962.
Subsequently, this antagonism increased further and periodically degenerated into bloody upheavals that were explained by international media often in a very peremptory way, thereby encouraging the demands of extremist groups and making calm dialogue almost impossible.
We should point out that of all those who have spoken about these recent events In Burundi not one has condemned the actions of the rebels who have massacred innocent people. Many reports, and even certain official declarations, support the notion that these murderous rebels are seeking power·, and that. If their demands are heeded, there will be no further violence in Burundi. However justified their demands, nothing can legitimise the deaths of innocent people. To succumb to blackmail, the blackmail of terrorists, would be to compromise for ever our search for peaceful solutions.
We note that awareness of ethnic origin, which is ages old in Burundi, is not a source of conflict that our oral pre'-colonial traditions were aware of. Under the political regime before colonization, the royal families that ruled used the two main tribes, the Hutus and the Tutsis, in guiding the affairs of state. The colonial regime, in its search for greater effectiveness of the indirect administration system, chose to deepen ethnic rifts by assigning to each tribe specific hierarchical roles. The system of modernizing the political regime eliminated the Hutus from the administration of the country.
Mr. Jean Paul Harroy, the former Governor-General of Rwanda-Burundi in his book "Burundi", stated·.
"We should not simplify judgments, speaking of the dominant Tutsis, the oppressor Tutsis and the dominated oppressed Hutus. In agricultural Burundi, which is a land-locked,, over-populated country, we saw two main groups facing each other, each made up of both Tutsis and Hutus, led by dynamic Baganwas. Further on, the author, speaking o£ the colonial administration, said·. "The political programme that advocated strengthening the authority of Mwarai and the chiefs unfortunately eliminated many Hutu chiefs by eliminating the small fiefdoms,"
From 1957-1958, when the movement for independence was gathering strength in Africa and, in particular, in Burundi, the colonial agents did an about-face and sought an alliance with the Hutu elements in order to thwart national, the nationalism of the young cadres of whom the majority were Tutsis, They financed and created many parties, based for the most part on tribal ideology, whose objective was to oppose the Uprona party, which was alone calling for immediate independence. These living in Burundi at that time will recall the many tracts dropped from 'planes provided by colonial agents that, inter alia, carried such slogans as "Bwengebuka na Bugor ihenda" which means literally, the stupid and the clever people. The two adjectives were applied, respectively, to the Hutus and the Tutsis. The Tutsis were called "Nilo-Hamitic" and "lords", whereas the Hutus were called "Bantu Negroes" and "serfs" and a whole pseudo-scientific literature was developed on the basis of their respective height.
That ideology, assisted by the goal of replacing the colonial agents in power, finally won over extremist elements from the Burundi elite who readied the point where they believed that they belonged to another race and that they should accede to power by exterminating the other ethnic group.
That is the ideology being spread by the detractors of national unity - particularly the activists who have taken refuge abroad and who still refuse to return to the country to participate in its construction, despite the appeals, and guarantees of security and jobs offered them by the Third Republic.
The evidence is very clear that these same terrorists organized the Ntega and Marangaras events. At some time they infiltrated Burundi, particularly the border communes, to preach hatred and genocide by means of tracts, cassettes and secret meetings.
The motives of these misfits of Burundi society are clear. Their concern is to thwart the policy of national unity, social justice, democracy and progress being established by the authorities of the Third Republic under the guidance of His Excellency, Major Pierre Suyoya, Chairman of the Military Committee for National Salvation and President of the Republic. This policy, whose main points I now outline, was intended to deprive the terrorists once and for all of an audience within the country and to stop the flow of funds generously provided, ostensibly to serve a good cause, that of the "oppressed majority" freeing itself of the "minority of oppressors", or "lords". Anyone who is familiar with the real situation in Burundi can attest that our country is free of this social stratification.
In internal policies, the government of the Third Republic has, since 3 September 1987, been pursuing a policy of harmonization and dialogue on all problems facing cur country. In this context the question of national unity is being thoroughly debated in party Meetings and during visits that the authorities of the Third Republic, headed by the President, have regularly paid to the provinces, the communes and the hilly areas.
Many national cadres have been appointed to responsible posts in the administration of the party without any distinction as to ethnic origin. In order to strengthen this national unity, the Military Committee for National Salvation has just established a commission which has been asked to make a thorough study of ways and means to strengthen national unity. It consists of people chosen for their patriotism and integrity, representing all sectors of national life in Burundi.
Political prisoners were released upon the establishment of the Third Republic and the Church-State conflict has been satisfactorily resolved. Thus  freedom of religion has been restored, religious leaders expelled under the Second Republic have been allowed to return to Burundi and seminaries and property requisitioned have been restored to the Church.
The National Party for Unity and Progress which for a long time now has been the crucible of national unity, has been restructured to serve as an ideal framework for the practice of democracy in Burundi. General elections, with universal suffrage and secrecy, have been successfully organized to establish the basic organs of the party, and .this democratic process will apply at the highest levels of the party and the administration.
In foreign policy, the Government of the Third Republic, faithful to its principles of good-neighbourliness, non-interference in the internal affairs of other States  international co-operation, non-alignment and support for national liberation movements, has been conducting a policy of clear-sightedness, trust and ongoing dialogue. The authorities of the Third Republic were quick to normalize relationships with ail neighbouring countries, and enjoy relations of friendship and co-operation, free from suspicion and any other psychological barrier, with other countries and friendly organizations.
With regard to economic and social matters, the Third Republic has given priority to developing the rural sector, where 90 per cent of our people live. Accordingly, the sixth five-year plan for social and economic development gives priority to the Ministers of Agriculture and Rural Development. Efforts are under way to develop social infrastructures, such as schools, health centres and drinking water facilities.
Since the advent of the Third Republic, the approach taken by our President and our Government has been consistent; first, to recognize the problems, then to put them forward for discussion, and finally to carry out the solutions proposed and encourage the commitment of everyone to their success. The problems of Burundi must elicit responses by Burundi. In officially opening the work of the national commission to study the question of national unity, the President of the Republic said: "If there is one way that foreigners can help to resolve Burundi's problems it is by becoming thoroughly familiar with them·, by questioning the people and the facts, observing the phenomena and studying the history. That is the effort that is necessary from all who wish to judge the situation with respect for the truth."
Speaking of the recent tragedy, he went on to say; "We are capable of fighting, we are capable of transforming our past weaknesses into assets in ensuring solidarity and fraternity, where before there were suspicion and hatred."
We welcome the wise advice of friends, but we deny anyone the right to settle Burundi's affairs except those mainly concerned - that is, the people of Burundi. We do not believe in the effectiveness of solutions imposed from outside, whatever the size of the group of countries and the organizations from which they emanate. It should be clear to all that advocate sanctions or pressure of any kind against the Government of Burundi that their initiatives go against the policy of national reconciliation advocated by our President, Major Pierre Bayoya, and his Government. Such sanctions, if applied, would hit the people of Burundi indiscriminately and seriously compromise peace not only in Burundi but in all the other Great Lakes countries.
Despite this troubled short-term situation in my country, Burundi is very alive to and concerned by the many problems that threaten international peace and security. Fear of a nuclear catastrophe, the ravages caused by armed conflict throughout the world, colonial oppression, racial segregation and the deplorable world economic situation, are problems of vital concern that disrupt cur world.
The Republic of Burundi follows with keen attention all the efforts made by the international community to preserve peace and security among peoples. In particular, we welcome the increasing tendency of the two super-Powers to place the question of the prevention of a nuclear holocaust at the forefront of their concerns. We greatly appreciate their determination in the last few years to engage in constructive dialogue, which led recently to the ratification in Moscow of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty. This was a political result of vital importance, since it could contribute to giving a fresh impetus to the process of disarmament and co-operation in matters of international security.
However, unless all the nations of the world, collectively and individually, are committed to the success of the great and noble task of disarmament in all its dimensions, we shall still tend to doubt the effectiveness and the value of initiatives taken to prevent the frenzied arms race, which could threaten mankind, whether through cynicism, mistake or tragic accident, according to chance.
We believe that the highly desirable multilateral process of disarmament offers a number of advantages. Generally speaking, it would certainly allow us to examine objectively the various aspects of the problem. At the same time, it would help us to change the views on disarmament of States that possess nuclear arsenals, as well as the position of this question on the scale of priorities of those States.
In this context, we welcomed the convening of the third special session of the General Assembly devoted to disarmament last June. To its credit, that session, among other things, reaffirmed that international peace and security cannot depend on the relations between only two States, however powerful, but are the concern of all Member States of the United Nations.
At the regional level, we appreciate the combined efforts to put an end to armed conflicts that have afflicted many third world countries for many years. Burundi welcomed the signing in Geneva on 14 April 1988 of the Geneva Accords relating to Afghanistan. We pay a tribute to Hr. Javier Perez de Cuellar, the Secretary-General for his patient and fruitful efforts in seeking a peaceful solution to the critical situation in that country. This was, of course, made possible thanks to the flexibility shown by the main parties to the conflict.
We express profound feelings of solidarity with all front-line States that have spared no effort, at the price of great sacrifices, to provide all necessary support for a people oppressed, exploited and dispossessed by the racist apartheid regime of South Africa. ,
Still on the subject of southern Africa, we are particularly interested in the negotiations that have been started between Angola, the United States, Cuba and South Africa. These quadripartite negotiations between Angolans, Americans, Cubans and South Africans could lead to a process to establish peace in that part of Africa.
For Burundi, the independence of Namibia cannot be subordinated to any condition that runs counter to the aspirations of the peoples concerned for self-determination, as expressed by the South West Africa People's Organization (SWAPO), the sole, authentic representative of the Namibian people. 
That is why we once again call upon Pretoria's allies to recognize the imperative need to implement without further delay Security Council resolution 435 (1978), regarding Namibia's accession to independence. It is out of the same sympathy and solidarity with all genuine liberation movements that our delegation expresses the firm hope that the Sahraoui people will in the near future exercise its inalienable right to self-determination. 
Burundi also warmly welcomes the commitment undertaken by the Islamic Republic of Iran last July officially to accept Security Council resolution 598 (1987) which constitutes a peace plan for the two States that have for years been engaged in the Gulf war. We are happy to see the opening of direct negotiations between Iran and Iraq to put an end to the hostilities between those two fraternal peoples.
With regard to South-East Asia, we support all the parties’, efforts now being made to bring about a normalization of the situation in Kampuchea in keeping with the profound aspirations of the people concerned. Furthermore, we welcome the common political determination manifested by the leaders of the north and south of Korea to reach peacefully negotiated solutions, which should inevitably lead to the reunification of the Korean nation.
On the subject of the Middle East, we are firmly convinced that the conflict in that region can come about only within the context established by Security Council resolutions 242 (1967) and 338 (1973), so that the Palestinian people can enjoy their right to a homeland.	.
Turning to Latin America, we hope that the peoples of that region will finally come to the necessary agreement to establish stability and peace there, in keeping with the political will expressed by the Guatemala Agreement signed by the five Presidents of Central America in August 1987.
Many previous speakers have emphasized the dangers of the present economic situation. Since the 1970s, third world countries have constantly been forced to have recourse to foreign loans to meet their increasing budget deficits. It is apparent that loans entered into in international markets and granted by various financial institutions hove placed the recipient countries in a situation of dependence, at first imperceptible and then very marked. 

The most disturbing aspect of this dependence lies in long-term obligations that are very costly in terms of political economic control.
We are fully aware that proposals and initiatives have been put forward to overcome the serious debt problems that paralyse many third world countries. But they all seem very limited to us, including the structural adjustment programmes, the United Nations Programme of Action for Africa, North-South Co-operation and the regional economic integration policies.
That is why my delegation once again makes an urgent appeal to the United Nations to consider in depth the question of establishing a new international economic order.	.
We sincerely hope that international economic transactions can be carried out in a way that can generate investment capital for the developing countries. That would enable them to train the needed competent manpower and to produce the technology and capital goods these countries need to deal with the extreme poverty of their peoples.
Another problem, that of the environment, has been added to the matters preoccupying the international community. I refer to the export of toxic waste to third-world areas in general and to sub-Saharan Africa in particular. Western corporations are proposing that countries of the region receive millions of tons of toxic waste for a pathetic amount of money.
The mortal danger to human and animal life and to vegetation involved in such speculations is very clear, as are the unfortunate long-term consequences for future generations in the countries concerned. We urgently draw this matter to the attention of all the specialized agencies of the United Nations, in particular the United Nations educational. Scientific and Cultural Organization, the World Health Organization, the Food and Agriculture Organization of the United Nations, the United Nations Environment Programme, the World Meteorological Organisation and the International Labour Organisation, which must continue to pi s y their noble . roles in sensitising world public opinion on environmental issues and finding, urgently and concertedly, verifiable measures with regard to the international regulation of the serious problem of exporting industrial waste. 
Success in meeting this challenge of course requires the unanimous commitment of all nations of the world collectively and individually to fight pollution, we hope that in the cases of other scourges also, such as war, terrorism, hunger, disease, poverty and ignorance, there will be a collective will to promote the building of a world of peace, justice and security.
